UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LEONARD EUGENE
WEATHER,

                        Plaintiff,                  6:19-cv-1485
                                                    (GLS/ATB)
                  v.

LAURIE LISI et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Leonard Eugene Weather
Pro Se
17-B-1857
Elmira Correctional Facility
Elmira, NY 14902

Gary L. Sharpe
Senior District Judge

                               SUMMARY ORDER

      On January 22, 2020, Magistrate Judge Andrew T. Baxter issued an

Order and Report-Recommendation (R&R), which recommends dismissal

of plaintiff pro se Leonard Eugene Weather’s complaint on res judicata and

statue of limitations grounds. (Dkt. No. 5.) Weather has specifically

objected to the R&R, but “only in regards to dismissal of complaint against
[defendant] Detective [Rizvonavic] on grounds that complaint violates New

York’s three year statute of limitations for filing complaint under 42 [U.S.C.]

§ 1983.” (Dkt. No. 6 at 1.) In his objections, Weather also specifically asks

for additional time to substantiate his claim that he is entitled to equitable

tolling. (Id. at 2.) As discussed below, the R&R is adopted in part and

rejected in part.

      A court should not dismiss a complaint with prejudice on the basis of

an anticipated statute of limitations defense without granting a pro se

plaintiff notice and an opportunity to be heard. See Abbas v. Dixon, 480

F.3d 636, 639-40 (2d Cir. 2007); see also Jones v. Bock, 549 U.S. 199,

215 (2007) (rejecting argument that plaintiff needs to plead facts in

complaint to avoid affirmative defense).1 The R&R has arguably provided

Weather with both adequate notice and an opportunity to be heard; indeed,

Weather objects solely on the basis of equitable tolling in an effort to save

his claim against Rizvonavic. (Dkt. No. 6.) In an abundance of caution,

however, the court will allow Weather to further respond to the statute of



       1
          In a recent decision, a sister court dismissed a pro se complaint that was time barred
and did not grant leave to amend. See Hussain v. Yaqub, 15-CV-2261, 2018 WL 4697275, at
*1, *2 (E.D.N.Y. Sept. 30, 2018). However, the decision seemingly ignored Abbas, 480 F.3d at
639-40, which controls.

                                              2
limitations issue raised by Judge Baxter in the R&R. (Dkt. No. 5 at 8-10).

That is, Weather may supplement his objections, as he requests, (Dkt. No.

6 at 2), in an effort to establishing equitable tolling. See Victorial v. Burge,

477 F. Supp. 2d 652, 654 (S.D.N.Y. 2007) (“A litigant seeking equitable

tolling bears the burden of establishing two elements: (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way.” (internal quotation marks and citations omitted)).

Weather should be mindful that he should address only the statute of

limitations issue and not rehash old arguments or make new allegations.

      As for the balance of the R&R, which recommends dismissal of all

claims against defendants City of Utica, County of Oneida, and Laurie Lisi

and to which Weather did not object, the court finds no clear error and

adopts it. See Almonte v. N.Y. State Div. of Parole, No. Civ. 904CV484,

2006 WL 149049, at *5-6 (N.D.N.Y. Jan. 18, 2006).

      Accordingly, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 5)

is ADOPTED IN PART and REJECTED IN PART as follows:

            REJECTED to the extent that it recommends dismissal on

            statute of limitations grounds against Rizvonavic; and

                                        3
            ADOPTED in all other respects; and it is further

      ORDERED that all claims against City of Utica, County of Oneida,

and Lisi are DISMISSED; and it is further

      ORDERED that the Clerk terminate City of Utica, County of Oneida,

and Lisi as defendants; and it is further

      ORDERED that Weather shall supplement his arguments on the

statute of limitations issue regarding his claims against Rizvonavic no later

than thirty (30) days from the date of this Summary Order; and it is further

      ORDERED that the clerk provide a copy of this Summary Order to

Weather in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

February 20, 2020
Albany, New York




                                       4
